t c memo united_states tax_court thomas frederick dadian and lois ann dadian petitioners v commissioner of internal revenue respondent docket no filed date thomas frederick and lois ann dadian pro sese jonathan h sloat for respondent memorandum findings_of_fact and opinion goeke judge respondent denied petitioners’ request under section for abatement of interest on their federal_income_tax deficiency for the issue for decision is whether unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure respondent’s denial was an abuse_of_discretion because we believe some delays were caused by the dilatory performance of ministerial acts by respondent we hold that it was an abuse_of_discretion in part and that petitioners are entitled to interest abatement for the periods date through date and april through date findings_of_fact some of the facts are stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in santa paula california on their federal_income_tax return petitioners reported a loss on schedule e supplemental income and loss of dollar_figure attributable to their investment in a partnership called south bay partners south bay south bay was a limited_partner in redwood associates redwood one of coal_tax shelter partnerships or joint ventures swanton programs created by norman swanton mr swanton in mr swanton cofounded redwood and other swanton programs were formed after the enactment of the tax equity and fiscal responsibility act of tefra publaw_97_248 secs a 96_stat_648 and are subject_to the partnership rules of tefra the remaining swanton partnerships were formed before the enactment of tefra the swanton corp a delaware corporation headquartered in new york which promoted the swanton programs on date respondent issued a notice of beginning of administrative_proceeding nbap to south bay with respect to his examination of redwood under the audit procedures of the tax equity and fiscal responsibility act of tefra publaw_97_ secs a 96_stat_648 as a result of the examination of the swanton programs respondent recommended that the department of justice doj criminally prosecute mr swanton during the criminal investigation respondent suspended civil_action with respect to the swanton programs eventually the period of limitations for criminal prosecution of mr swanton expired on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to redwood on date redwood filed a petition with this court challenging respondent’s determinations in the fpaa in date moira sullivan ms sullivan an internal_revenue_service irs attorney was assigned to work on the for a more detailed discussion of the swanton programs see kelley v commissioner tcmemo_1993_495 respondent’s records of the swanton programs were destroyed in the terrorist attack on the world trade center on date we have accepted uncontradicted testimony from an internal_revenue_service irs attorney who worked on the cases regarding certain details of the events surrounding the litigation and settlement of the swanton programs swanton programs in date respondent and counsel representing the tefra swanton programs reached a basis of settlement but finalization of the settlement was deferred pending the trial of the pre-tefra cases two trials for the pre-tefra swanton programs were conducted in the tax_court one in and the other in 92_tc_1349 kelley v commissioner tcmemo_1993_495 respondent filed his final brief in the pre- tefra tax_court litigation on date negotiations regarding the terms of the settlement of the tefra swanton programs then restarted and continued until date the final terms of settlement allowed the investors to deduct half their cash investments and subjected them to increased interest under sec_6621 in late ms sullivan began working on the implementation of the basis of settlement for the tefra partnerships although other irs employees helped her occasionally ms sullivan was generally the only irs employee assigned to the task of implementing the basis of settlement the settlement required her to draft closing agreements with settlement numbers for each of the redwood partners including the tax_court docket entry sheet for kelley v commissioner supra docket no shows this date respondent filed a notice of intent not to file a surrebuttal brief on date south bay she was not required to draft closing agreements for petitioners or for the other investors beyond the redwood partner level to calculate the settlement numbers ms sullivan relied on investment records provided by the swanton corp these records stated each partner’s cash account which included the cash each partner had contributed and any distributions that each partner had received the records also listed the tax years in which any contributions or distributions had been made for each closing_agreement ms sullivan had to divide the partner’s cash account as listed on the swanton records in half the resulting number which represented the partner’s allowable deduction under the settlement terms was inserted into the closing_agreement ms sullivan sent out closing agreements to redwood’s counsel and tax_matters_partner tmp in february or date in late redwood’s tmp notified ms sullivan that the investment amounts on which she based the redwood calculations were incorrect after recalculating the redwood numbers ms sullivan sent the final set of closing agreements for redwood’s partners to redwood’s tmp and counsel during the first quarter of south bay’s tmp signed a closing_agreement with respect to south bay’s tax_liabilities on date respondent countersigned the closing_agreement on date on date respondent sent petitioners a letter explaining that the examination of redwood had been completed there is no evidence in the record that respondent contacted petitioners personally before this date regarding their taxable_year with the date letter respondent also sent petitioners form 4549a-cg income_tax examination changes notice of adjustment notifying petitioners that their taxable_income had been adjusted by dollar_figure the adjustment resulted in a deficiency of dollar_figure for the notice of adjustment also stated that petitioners owed dollar_figure of sec_6621 interest respondent assessed the deficiency and the interest on date on date petitioners paid dollar_figure toward their assessed liabilities on date petitioners filed form_843 claim_for_refund and request for abatement requesting abatement of the interest that had accrued from to on date respondent issued a notice_of_determination notice to petitioners denying in full their request for interest abatement the notice states that the appeals officer did not find any errors or delays on respondent’s part to merit the abatement of interest the notice also states that respondent although the parties have stipulated that petitioners made a dollar_figure payment on date the form_4340 certificate of assessments payments and other specified matters included in the record as exhibit 7-j shows that the payment was credited to petitioners’ account on date was not authorized to abate the interest that accrued before date because respondent did not notify petitioners of the deficiency in writing before that date petitioners timely filed a petition in this court requesting review of respondent’s determination to deny their request for interest abatement opinion as applicable to the year in question sec_6404 provides that the commissioner may abate all or any part of an assessment of interest on any payment of certain taxes to the extent that any error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place 113_tc_145 see also sec_301 2t b temporary proced admin regs fed reg date abatement is available under sec_6404 congress amended sec_6404 in to permit abatement of interest for unreasonable error or delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 that standard applies only to tax years beginning after date and thus does not apply in the present case id sec_301 only for periods after the irs has contacted the taxpayer in writing with respect to the deficiency or payment sec_6404 this court may order abatement of interest only when the commissioner has abused his discretion in denying a taxpayer’s request to abate interest sec_6404 to show an abuse_of_discretion a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the appeals officer denied petitioners’ request for abatement in part because the irs did not notify them of the redwood audit until date when the notice of adjustment was sent sec_6404 limits the commissioner’s authority to abate interest to periods after which the irs has contacted the taxpayer in writing about the deficiency or payment tefra requires the commissioner to notify certain partners of the beginning and ending of a partnership audit sec_6223 the commissioner is not required to give notice to a partner if the partnership has more than partners and the partner has less than a 1-percent profits interest sec_6223 in the case of an indirect_partner owning an interest in the partnership through a pass-thru_entity that would otherwise be entitled to notice the commissioner is required to give notice to such partner in lieu of the pass-thru_entity if the indirect partner’s name address and profits interest is provided sec_6223 to trigger the commissioner’s duty to notify under sec_6223 the names addresses and profits interests of partners and indirect partners must be provided to the irs in one of two ways they must be furnished either on the tax_return of the partnership being audited or in a letter to the irs that fulfills the requirements of sec_301_6223_c_-1t temporary proced admin regs fed reg date sec_6223 the irs may use other information that is available to it however it is not required to search its records to obtain information not provided under sec_6223 sec_301_6223_c_-1t f temporary proced admin regs supra in this case the irs was required to and did notify south bay of the redwood audit sec_6223 redwood’s partnership return would have indicated south bay’s name address and profits interest and would also have indicated that redwood had only partners there is no evidence in the record that the redwood partnership return would have named south bay’s partners although the irs could have discovered that information using its own records in this case it chose not to as a result 8the temporary regulations were in effect for the year in issue the commissioner published final regulations effective date sec_301_6223_c_-1 proced admin regs petitioners were not entitled to receive personal notification by the irs of the redwood audit instead south bay’s tmp was required to notify petitioners of the partnership level proceedings sec_6223 and h the appeals officer concluded that because petitioners were not entitled to personal notification until the notice of adjustment was sent they were not entitled to interest abatement under sec_6404 before that date however the date the nbap was sent to south bay should be considered the date of respondent’s first written contact with petitioners for purposes of sec_6404 see mekulsia v commissioner tcmemo_2003_138 in this case the appeals officer did not apply this requirement correctly consequently we will look to the specifics of petitioners’ case in order to decide whether they are entitled to abatement of interest petitioners argue that respondent abused his discretion in denying their request for interest abatement for the period date through date the table below describes the time line in which the relevant events occurred activity petitioners file their return pre-tefra test cases begin in tax_court ms sullivan is assigned to swanton programs tentative basis of settlement is reached for tefra swanton programs respondent files last brief in pre-tefra swanton tax_court litigation final agreement on terms of settlement is reached ms sullivan sends closing agreements to redwood redwood’s tmp and counsel inform ms sullivan that the computations for redwood were based on incorrect investment numbers ms sullivan sends revised closing agreements to redwood south bay’s tmp signs closing_agreement respondent countersigns south bay closing_agreement respondent issues notice of adjustment to petitioners date date date date date date february date end of first quarter date date date a date through date we held in beagles v commissioner tcmemo_2003_67 that the commissioner was not erroneous or dilatory in performing a ministerial_act with respect to the swanton programs between date and date we will briefly describe the events that support this holding respondent suspended his activity on the swanton programs from date until the period of limitations for criminal prosecution of mr swanton expired because mr swanton was being criminally investigated by the doj we have previously held that the delay of a civil matter until resolution of related criminal proceedings is reasonable 113_tc_206 affd 9_fedappx_700 9th cir after the criminal investigation of mr swanton ended litigation in this court for the pre-tefra swanton programs continued until date see 92_tc_1349 kelley v commissioner tcmemo_1993_495 the mere passing of time during the litigation phase of a dispute does not establish an error or delay by the commissioner in performing a ministerial_act lee v commissioner t c pincite we therefore conclude as this court did in beagles v commissioner supra that it was not an abuse_of_discretion for respondent to deny petitioners’ request for abatement of interest for the period date through date beagles v commissioner supra does not provide us with guidance for periods after date because in that case the commissioner granted interest abatement to the taxpayer for the period date through date we review the events that occurred after date to determine whether respondent abused his discretion b date through date from may to date respondent was involved in litigation before this court concerning the pre-tefra swanton programs in accordance with our holding above it was not an abuse_of_discretion for respondent to deny interest abatement for that period see lee v commissioner supra after the completion of the pre-tefra tax_court litigation ms sullivan negotiated with counsel for the tefra swanton programs regarding the final terms of settlement until date the tefra swanton settlement work was added to ms sullivan’s normal caseload according to her testimony because she was not assisted by any other attorney she could not finalize the terms of settlement while briefing the pre-tefra cases the settlements could have been completed more quickly if more than one person had regularly been working on them arguably respondent made a managerial error when he assigned only one employee to handle the settlement of all of the tefra partnerships this managerial decision contributed to the delay in the resolution of petitioners’ case after the overall settlement was reached under current law sec_6404 would authorize abatement of interest during periods in which the settlement of the redwood case was set_aside as a result of managerial errors however the language added to sec_6404 permitting the abatement of interest for unreasonable errors or delays in performing managerial acts applies only to tax years beginning after date and thus does not apply in the present case taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 for tax years prior to sec_6404 allows interest abatement only for errors or delays by an officer_or_employee of the irs in performing ministerial acts respondent’s decision to assign only one attorney to the swanton tefra cases was not a ministerial_act because the decision required discretion and judgment see mekulsia v commissioner tcmemo_2003_138 beagles v commissioner supra jacobs v commissioner tcmemo_2000_123 sec_301_6404-2t b examples and temporary proced admin regs fed reg date the settlement negotiations that lasted until date also were not ministerial so through date the delay was not due to a ministerial_act however further analysis is necessary in order to determine whether any ministerial errors by respondent contributed to the subsequent delays in petitioners’ case c date through date after the terms of the settlement were resolved respondent had to identify each of the redwood partners determine each partner’s cash account and divide each cash account in half to arrive at the allowable deduction for each partner all of this information was available to ms sullivan on the records provided by the swanton corp the determination of the allowable amounts did not involve any_tax computation it simply involved taking one-half of each partner’s cash account the closing_agreement language had previously been agreed upon and therefore the preparation of each closing_agreement was a matter of inserting the amount allowable as a deduction we therefore conclude that ms sullivan’s remaining tasks were ministerial acts see eg sec_301_6404-2t b example temporary proced admin regs supra given the number of investors involved in the settlement there were many closing agreements that needed to be prepared but the south bay closing_agreement was not sent to redwood until february or date a period of years after the terms of settlement were agreed on this court recently held that it was not a ministerial error for respondent to send out closing agreements to a similar swanton partnership as late as date deverna v commissioner tcmemo_2004_80 in deverna we recognized that because there were many swanton investors years from the time of settlement was an acceptable delay nevertheless to prepare closing agreements ms sullivan was ultimately just taking numbers from records that were available to her the south bay closing_agreement was sent to redwood in february or date respondent has not adequately explained the additional 6-month delay in sending out south bay’s closing_agreement ms sullivan’s only explanation of the delay was that the swanton investors were numerous without a more specific explanation of the events that caused the additional 6-month delay past the time the closing agreements were sent out in deverna abatement of interest is appropriate for this additional 6-month period therefore it was an abuse_of_discretion to deny abatement of interest for the period date through date d date through date ms sullivan sent the closing agreements to redwood by date sometime at the end of redwood’s tmp informed ms sullivan that the computations she had done for redwood were based on incorrect investment figures ms sullivan testified that she based her calculations on records that the swanton corp kept for all the swanton programs redwood’s investment schedule differed from those of the other swanton programs the swanton records do not reflect the difference and this error in the records caused ms sullivan’s initial calculations to be inaccurate she sent the next set of closing agreements to redwood in the first quarter of the delay caused by the miscalculations was the result of a mutual mistake not of a unilateral ministerial error by respondent therefore petitioners are not entitled to interest abatement for the period date through the time respondent sent the next set of closing agreements redwood’s tmp notified ms sullivan of the error in late ms sullivan sent out the revised closing agreements in the first quarter of petitioners have not established specific days or even months during which these events occurred without more details we cannot measure the time that passed between late and the date that the new closing agreements were sent out with any degree of exactness although it is unfortunate that years were lost because of the mistake in computations we cannot find that petitioners are entitled to interest abatement for the period date through date because the use of the wrong data was not solely respondent’s error e date through date after the revised closing agreements were sent to redwood in the first quarter of it took approximately year for south bay’s tmp to sign south bay’s closing_agreement on date during this period the delay appears to be the responsibility of south bay’s tmp nothing in the record indicates otherwise therefore petitioners are not entitled to abatement of interest for the period date through date after south bay’s tmp signed the closing_agreement and sent it back to respondent respondent was required to countersign the closing_agreement the testimony concerning respondent’s receipt of the executed closing_agreement is speculative taking into account the date of execution respondent likely received the signed closing_agreement by the end of march see goettee v commissioner tcmemo_2003_43 respondent drafted the closing agreements which were very similar to those used in all the swanton program settlements respondent’s countersignature did not require discretion and consequently was a ministerial_act see id respondent countersigned south bay’s closing_agreement on date months after south bay signed it respondent has not adequately explained the specific events that occurred during that period to cause the delay or why abatement of interest for that period was denied see eg jacobs v commissioner tcmemo_2000_123 in light of the facts of this case we believe months was an unreasonable delay petitioners are entitled to interest abatement for respondent’s delay in countersigning the closing_agreement for the period april through date f date through date after the south bay closing_agreement was countersigned respondent adjusted petitioners’ return according to the terms of the closing_agreement and on date issued petitioners the notice of adjustment respondent followed regular irs procedures in the processing of petitioners’ notice of adjustment petitioners have not shown that respondent was dilatory in performing a ministerial_act during this period we hold that it was not an abuse_of_discretion for respondent to deny petitioners’ request for interest abatement for the period date through date decision will be entered under rule
